                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 QUENTIN L.L. PERRY,                                Case No. 19‐CV‐0911 (PJS/TNL)

                     Plaintiff,

 v.                                                             ORDER

 SHERBURNE COUNTY JAIL;
 SHERBURNE COUNTY NURSING
 STAFF; MERCY HOSPITAL; and
 SHERBURNE COUNTY WATCH
 COMMANDER,

                     Defendants.



       Quentin L.L. Perry, pro se.

       This matter is before the Court on plaintiff Quentin L.L. Perry’s objection to the

August 6, 2019 Report and Recommendation (“R&R”) of Magistrate Judge Tony N.

Leung. Judge Leung recommends dismissal of Perry’s amended complaint pursuant to

28 U.S.C. § 1915(e)(2)(B). Judge Leung further recommends denial of Perry’s

application to proceed in forma pauperis. The Court has conducted a de novo review.

See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Based on that review, the Court overrules

Perry’s objection, adopts the R&R, and agrees that dismissal of the action is warranted.

Before entering judgment, however, the Court will give Perry 60 days to attempt to find

legal assistance and to seek leave to file an amended complaint.
       As the R&R explains, Perry’s complaint is deficient because it does not name or

otherwise identify any particular person who allegedly violated his constitutional

rights. In his objection to the R&R, Perry asks the Court to give him a chance to take

discovery so that he may learn the names and identities of the individuals who were

deliberately indifferent to his medical needs. ECF No. 13 at ¶¶ 4–5. But Perry is putting

the cart before the horse. Before he can take discovery, he must first file a complaint

that makes plausible claims. See Zink v. Lombardi, 783 F.3d 1089, 1105–06 (8th Cir. 2015)

(“[T]he Supreme Court has rejected the notion that discovery must be available to a

plaintiff who cannot allege sufficient factual matter to suggest plausibly an entitlement

to relief.”) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556–57 (2007)). Accordingly,

Perry’s request for discovery is denied.1

       On May 2, 2019, Judge Leung’s chambers provided Perry with a letter referring

him to the Federal Bar Association’s Pro Se Project. ECF No. 4. Perry reports that he

never received this letter. ECF No. 13 at ¶ 2. In light of this, the Court will order the

Clerk of Court to mail a copy of the letter to Perry, and the Court will withhold entering

judgment in this case for 60 days. During that 60‐day period, Perry may attempt to find




       1
        In his objection to the R&R, Perry also asks the Court to remand his claim
against defendant Mercy Hospital to state court. ECF No. 13 at ¶ 7. But this case did
not originate in state court, and thus it cannot be “remanded.” If Perry wants to sue
Mercy Hospital, he will have to file an action in Minnesota state court.

                                             -2-
legal assistance with his case, and he may seek leave to file an amended complaint if he

is able to cure the problems with the original complaint.2 Fed. R. Civ. P. 15(a)(2).

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.     Perry’s objection to the R&R [ECF No. 13] is OVERRULED.

       2.     The R&R [ECF No. 11] is ADOPTED.

       3.     Perry’s application to proceed in forma pauperis [ECF No. 2] is DENIED.

       4.     This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.

              § 1915(e)(2)(B).

       5.     Entry of judgment will be STAYED until November 4, 2019, to give Perry

              a chance to secure legal representation and to give Perry an opportunity to

              seek leave to file an amended complaint.

       6.     The Clerk of Court is ORDERED to send to Perry a copy of the FBA Pro Se

              Project Referral Letter [ECF No. 4].

       7.     If Perry does not seek leave to file an amended complaint prior to

              November 4, 2019, judgment will be entered pursuant to this Order.




       2
         The Court notes that if Perry wishes to proceed in forma pauperis, he will have to
file a valid application, as his present application [ECF No. 2] is deficient.

                                            -3-
Dated: September 3, 2019     s/Patrick J. Schiltz
                             Patrick J. Schiltz
                             United States District Judge




                           -4-
